Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 claims “a predetermined event in accordance with the user operation occurs in the virtual field”, however this is already claimed within claim 1, thus this limitation should read “the predetermined event…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A non-transitory computer-readable recording medium having recorded thereon a game processing program that causes a computer to function as:
a game processing unit that processes a game including movement of a player character in a virtual field in which a plurality of areas are set, in accordance with a user operation; and
a difficulty level management unit that manages a difficulty level of game play by the user in each of the plurality of areas, wherein upon a predetermined event in accordance with the user operation occurs in the virtual field, the difficulty level management unit lowers the difficuity level set for a peripheral area near an event occurrence area including an occurrence point of the predetermined event among the plurality of areas.

The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could determine movement of a player within a game such as a tabletop roleplaying game and manage the difficulty level of various areas of the tabletop roleplaying world.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
“A non-transitory computer-readable recording medium having recorded thereon a game processing program that causes a computer to function as: a game processing unit that processes a game” is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

“A non-transitory computer-readable recording medium having recorded thereon a game processing program that causes a computer to function as: a game processing unit that processes a game” do not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-5 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “game processing unit” and “difficulty level management unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (US 20070060342).
In re claims 1, 6, and 7, Sakaguchi discloses
A game processing unit that processes a game including movement of a player character in a virtual field (paragraph 74, the player character is moved by the player around the map) in which a plurality of areas are set (figures 7 and 8 show a variety of encounter areas, the plurality of areas would be the encounter area, and the area outside of the encounter area. ) in accordance with a user operation (The input devices are described in paragraph 71 which allow inputs of commands including changing the size of the encounter area as per paragraph 80, )
A difficulty level management unit that manages a difficulty level of game play by the user in each of the plurality of areas, wherein upon a predetermined event in accordance with the user operation occurs in the virtual field, the difficulty level management unit lowers the difficulty 
In re claim 2, Sakaguchi discloses upon a predetermined event in accordance with the user operation occurs in the virtual field, the difficulty management unit heightens the difficulty level set for the event occurrence area  (paragraph 83-35, enemies from outside of the encounter area into the encounter area, which increases the difficulty level for the event occurrence area “enemies that were originally outside of the encounter area may perceive the sounds and/or sights of the battle and react accordingly to enter the battle scene”  “others may be drawn to potential encounter” “enemies may also move closer to investigate”)
In re claim 3, Sakaguchi discloses the game processing program causes the computer to further function as an object control unit that controls an object which is located in the virtual field to oppose the player character and the object control unit moves the object from a current area at which the object is currently located to a neighboring area in which the difficulty thereof is set higher than the difficulty level of the current area (paragraph 83-35 enemies from outside of the encounter area into the 
In re claim 4, Sakaguchi discloses the game processing program causes the computer to further function as an object control unit that controls an object which is located in the virtual field to oppose the player character and upon the predetermined event occurs, the difficulty level management unit lowers the difficulty level set for a peripheral area of the event occurrence area by causing the object control unit to move the object (paragraph 83-35 enemies from outside of the encounter area into the encounter area, which increases the difficulty level for the event occurrence area. “enemies that were originally outside of the encounter area may perceive the sounds and/or sights of the battle and react accordingly to enter the battle scene”  “others may be drawn to potential encounter” “enemies may also move closer to investigate”)
In re claim 5, Sakaguchi discloses the game processing program causes the computer to further function as a map drawing unit that draws a map including an overview of the virtual field, locations of the plurality of areas in the virtual field, and a display of the difficulty level set for each of the plurality of areas (6A-6C 7A-D, 8, map scene, paragraph 74, the plurality of the areas are shown for example #605 as the encounter area vs the non encounter area which surrounds it.  The difficulty level set is the enemies which are within the encounter area and which are outside of the encounter area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H HENRY/               Examiner, Art Unit 3715